Name: Political and Security Committee Decision BiH/13/2008 of 29Ã July 2008 amending Decision BiH/1/2004 on the acceptance of third StatesÃ¢ contributions to the European Union military operation in Bosnia and Herzegovina and Decision BiH/3/2004 on the setting-up of the Committee of Contributors for the European Union military operation in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: European construction;  Europe;  cooperation policy;  international security
 Date Published: 2008-09-04

 4.9.2008 EN Official Journal of the European Union L 237/90 POLITICAL AND SECURITY COMMITTEE DECISION BiH/13/2008 of 29 July 2008 amending Decision BiH/1/2004 on the acceptance of third States contributions to the European Union military operation in Bosnia and Herzegovina and Decision BiH/3/2004 on the setting-up of the Committee of Contributors for the European Union military operation in Bosnia and Herzegovina (2008/712/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 25 thereof, Whereas: (1) The Political and Security Committee adopted Decision BiH/1/2004 (1) on 21 September 2004 and Decision BiH/3/2004 (2) on 29 September 2004. (2) Following the invitation of Honduras, Guatemala, El Salvador and the Dominican Republic to participate in operation ALTHEA, the President of the Superior Council for the Central American Armed Forces Conference in his letter of 2 April 2008 forwarded an offer of contribution on behalf of these four States. (3) Following recommendations on their contributions by the EU Operation Commander and the European Union Military Committee, the contributions from Honduras, Guatemala, El Salvador and the Dominican Republic should be accepted. (4) Following the withdrawal of the contributions from Canada, Morocco, New Zealand and Norway and following the accession of Bulgaria and Romania to the European Union, the annexes to Decisions BiH/1/2004 and BiH/3/2004 need to be further revised. (5) In conformity with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications. Therefore, Denmark does not participate in the financing of the operation. (6) The Copenhagen European Council adopted on 12 and 13 December 2002 a Declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those EU Member States which are also either NATO members or parties to the Partnership for Peace, and which have consequently concluded bilateral security agreements with NATO, HAS DECIDED AS FOLLOWS: Article 1 The Annex to Decision BiH/1/2004 shall be replaced by the following: ANNEX LIST OF THIRD STATES REFERRED TO IN ARTICLE 1  Albania,  Argentina,  Chile,  Dominican Republic,  El Salvador,  former Yugoslav Republic of Macedonia,  Guatemala,  Honduras,  Switzerland,  Turkey. Article 2 The Annex to Decision BiH/3/2004 shall be replaced by the following: ANNEX LIST OF THIRD STATES REFERRED TO IN ARTICLE 3(1)  Albania,  Argentina,  Chile,  Dominican Republic,  El Salvador,  former Yugoslav Republic of Macedonia,  Guatemala,  Honduras,  Switzerland,  Turkey. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 29 July 2008. For the Political and Security Committee The Chairperson C. ROGER (1) OJ L 324, 27.10.2004, p. 20. (2) OJ L 325, 28.10.2004, p. 64.